3DETAILED ACTION
1.	Response to Applicant’s arguments filed 03/24/2022 with respect to pending claims 1 and 4-7. Claims 1 and 4-7 are amended.  Claims 2 and 3 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2019/0261264 A1
Lou et al. 
08-2019
3GPP R2-1806439
Catt
04-2018


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 6 and 7 recite “when the base station apparatus is connected to the first core network, and predetermined area information is not configured in the broadcast information, the transmitter transmits, to the base station apparatus, a connection request for establishing a connection with the second core network”.  Several questions need to be answered. What is meant by the base station being connected to the network?  Of course, this is just broadly stated and may be interpreted as any perceived connection between the base and the network. Also, broadly stated is “area information”. Area codes, cell, tower or base locations, location areas, etc. The instant invention does not teach every possible bit of area information that may be “configured in the broadcast information”. What are Applicants claiming as their own in regard to broadcast by a base station?  What lacks clarity though is the “predetermined area information”. In what manner is the information predetermined?  Is it area information stored in the terminal that is compared to the received broadcasted area information? When the broadcasted information doesn’t include the stored information the terminal sends a connection request for establishing a connection with the second core network.  The descriptions use of the phrase ‘connection request’ appears to be any action taken by the terminal to make contact with the second network i.e. registration, LAU, TAU, etc. So, for claims 4 and 5, any of these ‘connection requests’ that contain a tracking area and/or a particular desired core network suffices.  Claim 4 recites “the connection request includes information indicating a tracking area code”.  Is it an indicator of the TAC or is it a TAC?   Applicants are entitled to construct claim limitations as broad as they wish but the limitations must also include the steps of the invention in a clear, concise manner.  Appropriate correction is required.    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (See MPEP Ch. 2141)

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Catt (R2-1806439) in view of Lou (2019/0261264).

Regarding claim 1, Catt discloses - User equipment A terminal capable of connecting to a first core network and a second core network through a base station apparatus, wherein the terminal user equipment comprises (eNB will broadcast two TACs for each PLMN connected to both EPC and 5GC, one for E-UTRA connected to EPC and for E-UTRA connected to 5GC. For each PLMN connected to both EPC and 5GC, two TACs can be broadcasted and the length of 5GC TAC can be extended to 3 octets ) p.1-2 & 28-30. Catt outlines the discussion on how to create the fields to include the tracking areas for the two core networks in the system information broadcasts that the eNB sends and is received by the UEs. The UEs operating in this wireless environment comprise transceivers and controllers, etc. and all receive broadcast information, dend connection requests and control the UEs connection with base stations.
As discussed in the response section, Catt presents a discussion of how to format the PLMN and TA lists for an eNB that connects to multiple core networks. As part of the discussion, one of ordinary skill in the art would have understood the UEs steps taken upon receiving the lists, especially when it came to tracking area codes.
However, Catt doesn’t expressly disclose when the base station apparatus is connected to the first core network, and predetermined area information is not configured in the broadcast information, the transmitter transmits, to the base station apparatus, a connection request for establishing a connection with the second core network.( Figs. 2-4). 
In an analogous art, Lou teaches various scenarios/alternatives the UE participates in upon receiving the broadcast information for a two core network eNB. The broadcasted area information is shown in Figs. 24(a), 24(b). 25(a) & 25(b) and discussed beginning at paragraph [0254].  The UE learns, by reading a TAC in the system information, that a TA in which the second cell is located is not in a TA list of the UE. the UE learns, by reading a TAC in the system information, that a TA in which the second cell is located is not in a TA list of the UE. If the UE can access the second core network, an operating NAS is switched to a NAS module corresponding to the second core network. In one embodiment, the AS sends a fourth report to the NAS module, where the fourth report carries any one or any combination of the following information: a cell selection/reselection. [0243, 0256-0261] Also, see Lou at Figs. 6, 7, 15, & 16-21 for UEs, eNBs and core network devices.
Before the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art to have considered Catt and Lou together to identify the steps for a UE to acquire a connection with core networks via a base station using the broadcast information for determining a viable TA for a PLMN on the network.  This would enabled the UE to operate in compliance with the standards of several of the networks described by both references.  The modification of Catt with Lou would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation. 
Claims 4 and 5 are rejected with the same prior art combination for the same reasons to combine.

Regarding claim 4, Lou discloses the connection request includes information indicating a tracking area code. (it is possible that a TA of the new cell is not included in a TA list stored by the UE. In this case, the UE needs to perform a TAU.) [0256-0257]
Regarding claim 5, Lou discloses the connection request includes information indicating that the terminal is capable of connecting only to the second core network. [0154, 0261, 0284, 0289]

Regarding claim 6, the analysis used for claim 1 applies as the claims contain similar features. Also, see Lou at Figs. 6, 7, 15, & 16-21 for UEs, eNBs and core network devices.
Regarding claim 7, the analysis used for claim 1 applies as the claims contain similar features. Also, see Lou at Figs. 6, 7, 15, & 16-21 for UEs, eNBs and core network devices.

Response to Arguments
Applicant's arguments, filed 03/24/2022 with respect to pending claims 1 and 4-7 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment.   Independent claims 1, 6 and 7 have been completely amended. 
Applicants allege that the prior art of record alone or in combination fails to disclose all of the amended claims limitations as arranged. Applicants assert - Chun is completely silent regarding controlling…(the claim 1 limitations.) 
Applicants also argue that CATT fails to remedy the deficiencies of Chun in at least this regard. CATT describes the coding of Type Allocation Code (TAC), detailed coding of Public Land Mobile Network (PLMN) lists including the number of PLMNs and new 5G Core (SGC) PLMN lists, and potential signalling optimization one by one. 
Examiner:
  Since the independent claims are amended to substantially comprise different subject matter from the original claims, arguing that the previous cited portions of the prior art fail to teach the new claim limitations is unproductive. Examiner understands the prior art applied in the previous rejections as being appropriate.  Examiner also views the cited portions of the prior art of CATT, the 3GPP document R2-1806439, to discuss receiving tracking area codes (TAC)s. From pages 1-2, Hence eNB will broadcast two TACs for each PLMN connected to both EPC and 5GC, one for E-UTRA connected to EPC and for E-UTRA connected to 5GC. This applies for the RAN sharing case and the non RAN sharing case. 
TrackingAreaCode-5GC-r15 ::=				CHOICE {
	TrackingAreaCode-short				BIT STRING (SIZE (16)),
	TrackingAreaCode-long				BIT STRING (SIZE (24))
Examiner understands the previous office action to represent the proper diligence in finding prior art and applying the references to the claims as written.  There would be no reason to believe the acronym of TAC to mean Type Allocation Code in the context of the claims.  Applicants are encouraged to contact the Examiner should they wish to discuss the application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643